       Case 1:18-cr-00009-ER Document 59 Filed 09/10/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


               – against –
                                                      OPINION AND ORDER
                                                            18 Cr. 009 (ER)
OSCAR ALPHONSO ROSARIO-
BAUTISTA,

                             Defendant.


RAMOS, D.J.:

       Oscar Alphonso Rosario-Bautista is currently serving a 120-month sentence.

Pending before the Court is Rosario-Bautista’s motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A). Doc. 53. For the following reasons, the motion is

GRANTED.
I.     BACKGROUND
       A. Prior Proceedings

       Rosario-Bautista is a citizen of the Dominican Republic. Doc. 43 at 2. Rosario-

Bautista suffers from polycystic kidney disease, which is a chronic, degenerative genetic

kidney disorder. Id. ¶ 63; see also Doc. 58 at 1. More specifically, Rosario-Bautista
suffers from a form of the disorder known as Autosomal Dominant Polycystic Kidney

Disease, which the National Institute of Health describes as “a genetic disorder

characterized by the growth of numerous cysts in the kidneys. Symptoms vary in

severity and age of onset, but usually develop between the ages of 30 and 40.” National

Institutes of Health, Autosomal Dominant Polycystic Kidney Disease,

https://rarediseases.info.nih.gov/diseases/10413/autosomal-dominant-polycystic-kidney-

disease/. Rosario-Bautista is currently 35 years old. See Doc. 43 at 2. Moreover, the
National Institute of Health also notes that Rosario-Bautista’s version of the disease “is a
       Case 1:18-cr-00009-ER Document 59 Filed 09/10/21 Page 2 of 8




progressive disease and symptoms tend to get worse over time.” National Institutes of

Health, Autosomal Dominant Polycystic Kidney Disease,

https://rarediseases.info.nih.gov/diseases/10413/autosomal-dominant-polycystic-kidney-

disease/. These cysts make the kidneys much larger than they should be, damage the

tissue that the kidneys are made of, and can lead to kidney failure. Mayo Clinic,

Polycystic Kidney Disease, https://www.mayoclinic.org/diseases-conditions/polycystic-

kidney-disease/symptoms-causes/syc-20352820. Long term, transplant is the most

effective treatment, and prior to dialysis and transplant, ongoing intervention is necessary,

including a diet low in salt and sugar and high in fiber, and at least 30 minutes of exercise

per day. American Kidney Fund, Polycystic Kidney Disease (PKD) Symptoms,

Treatments, & Causes, https://www.kidneyfund.org/kidney-disease/other-kidney-

conditions/polycystic-kidney-disease.html.

       In 2008, Rosario-Bautista was convicted in the District of Massachusetts for

conspiracy to distribute 500 grams of cocaine, in violation of 21 U.S.C. §§ 846 and

841(b)(1)(B). Docs. 43 ¶ 11 and 55 at 1. He was sentenced to 60 months’ imprisonment.

In November 2011, after serving his sentence, Rosario-Bautista was removed to the

Dominican Republic. Id.

       Sometime thereafter, Rosario-Bautista illegally reentered the United States. In
July 2017, Rosario-Bautista sold a sample of narcotics to an undercover agent (the “July

Sale”). Doc. 55 at 1. In August 2017, Rosario-Bautista was arrested in the Southern

District of New York during a sting operation in which he attempted to sell 3 kilograms

of mixtures and substances containing fentanyl to an undercover agent (the “August

Sale”). Id. On January 5, 2018, Rosario-Bautista was charged in a three-count

indictment. Doc. 12. Count One charged Rosario-Bautista with knowingly distributing

and possessing with intent to distribute 400 grams and more of mixtures and substances

containing a detectable amount of fentanyl, in violation of 21 U.S.C. §§ 841(a)(1) and
841(b)(1)(A)—a charge that was brought in connection with the August Sale; Count Two


                                              2
       Case 1:18-cr-00009-ER Document 59 Filed 09/10/21 Page 3 of 8




charged Rosario-Bautista with knowingly distributing and possessing with intent to

distribute mixtures and substances containing a detectable amount of fentanyl, in

violation of 21 U.S.C. §§ 812, 841(a)(1), and 841(b)(C)—which was charged in

connection with the July Sample Sale; and Count Three charged Rosario-Bautista with

illegal reentry in violation of 8 U.S.C. § 1326(a) and (b)(2). Id. On February 26, 2019

Rosario-Bautista pleaded guilty to all three counts in the Indictment, pursuant to a written

plea agreement. On September 4, 2019, the Court sentenced Rosario-Bautista to 120

months’ imprisonment for the August and July Sales, and 24 months on the illegal reentry

charge, with all sentences to run concurrently. Doc. 52. The Court also imposed a five-

year term of supervised release on Count One and a three-year term on Counts Two and

Three—with all counts to run concurrently. Id. at 3.

       Rosario-Bautista is currently serving his sentence at Moshannon Valley

Correctional Center in Philipsburg, Pennsylvania, with a projected release date of

February 7, 2026. Doc. 55 at 2. Rosario-Bautista has served approximately 49 months of

his 120-month sentence.

       B. Rosario-Bautista’s Motion

       On February 5, 2021, Rosario-Bautista, pro se, filed his motion for compassionate

release. Doc. 53. On April 26, 2021, through counsel appointed pursuant to the Criminal
Justice Act, Rosario-Bautista filed a supplement to his application. Doc. 58. The

Government concedes that Rosario-Bautista has exhausted his administrative remedies in

connection with the instant motion. Doc. 55 at 3. Accordingly, the motion is ripe for

adjudication. See 18 U.S.C. § 3582(c)(1)(A).

       In his briefing, Rosario-Bautista argues, first, that there are extraordinary and

compelling reasons to warrant a reduction in his sentence, given the life-threatening

condition of his polycystic kidney disease and the increased likelihood that he could

develop severe illness if he contracted COVID-19. Second, Rosario-Bautista argues that
the section 3553(a) factors support granting compassionate release. Rosario-Bautista


                                             3
        Case 1:18-cr-00009-ER Document 59 Filed 09/10/21 Page 4 of 8




notes that lockdown during the pandemic has made incarceration harsher and more

punitive than it would have otherwise been, especially in light of the fact that his medical

condition requires regular exercise and a specific dietary plan to prevent his health from

deteriorating more rapidly. Moreover, he notes that he has attempted to seek treatment

while in prison but has suffered debilitating side effects from the medication given to

him. Rosario-Bautista emphasizes that he will ultimately require a kidney transplant;

while he currently lacks access to a transplant, he does have access to a transplant in the

Dominican Republic, where his brother is a nephrologist and can provide him with care

to stave off debilitating side effects and ultimately treat his condition. To that end,

although subject to an immigration detainer,1 Rosario-Bautista represents that he would

return to his home country voluntarily should he be subject to prolonged immigration

detention, and that his brother will house and support him upon his return to the

Dominican Republic. Moreover, Rosario-Bautista notes that he has made several efforts

to rehabilitate himself, such as through teaching others and joining the suicide prevention

team.

         The Government does not contest that, given his polycystic kidney disease,

Rosario-Bautista has established extraordinary and compelling reasons to warrant his

release. However, the Government argues that the section 3553(a) factors strongly weigh
against reducing Rosario-Bautista’s sentence. The Government emphasizes Rosario-

Bautista’s immigration detainer, noting that even if he were released from prison, he

would very likely be remanded directly into U.S. Immigration and Customs Enforcement

(“ICE”) custody for removal proceedings. Further, the Government notes that Rosario-


1
  “An immigration detainer is the instrument by which federal authorities formally ‘advise another law
enforcement agency that they seek custody of an alien presently in the custody of that agency, for the
purpose of arresting and removing the alien,’” which “generally requests the agency then having custody of
the alien . . . provide federal authorities with advance notice of the alien’s intended release date or to detain
the alien for a brief time to allow federal authorities to assume custody.” See New York v. Dep’t of Just.,
951 F.3d 84, 97 n.10 (2d Cir. 2020) (alterations omitted) (quoting 8 C.F.R. § 287.7(a)).




                                                       4
       Case 1:18-cr-00009-ER Document 59 Filed 09/10/21 Page 5 of 8




Bautista has been previously imprisoned. Additionally, the Government emphasizes the

nature of Rosario-Bautista’s crimes, noting that he had been convicted of distributing

fentanyl, and points to the fact that he has served less than half of his sentence.
II.    DISCUSSION
       A. Legal Standard

       Although a court may not normally “modify a term of imprisonment once it has

been imposed,” there are certain limited exceptions, including “compassionate release.”

See United States v. Roberts, No. 18 Cr. 528 (JMF), 2020 WL 1700032, at *1 (S.D.N.Y.

Apr. 8, 2020) (internal quotation omitted). Under 18 U.S.C. § 1382, a court may reduce a
prisoner’s sentence when it finds that there are “extraordinary and compelling reasons”

that warrant such a reduction, but one of two conditions must first occur: either the

Bureau of Prisons (“BOP”) Director may move the court to release the prisoner or,

alternatively, the prisoner himself may move the court—but only after he has fully

exhausted all administrative rights. See 18 U.S.C. § 3582(c)(1)(A).

       Prior to the First Step Act, sole authority rested with the BOP to determine what

reasons, for the purposes of compassionate release, are “extraordinary and compelling.”

See U.S.S.G. § 1B1.13 (“BOP Policy Statement”), Application Note 1(D). The BOP

Policy Statement includes as an “extraordinary and compelling reason” the existence of

“a serious physical or medical condition . . . that substantially diminishes the ability of
the defendant to provide self-care within the environment of a correctional facility and

from which he or she is not expected to recover.” Id. cmt. 1(A)(ii)(I). It also permits the

Court to consider whether the incarcerated person “is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g).” Id. § 1B1.13(2).

However, the Second Circuit in United States v. Brooker recently held that the First Step

Act also “freed district courts to consider the full slate of extraordinary and compelling

reasons that an imprisoned person might bring before them in motions for compassionate
release.” See 976 F.3d 228, 237 (2d Cir. 2020).


                                              5
       Case 1:18-cr-00009-ER Document 59 Filed 09/10/21 Page 6 of 8




       If the sentencing court finds that “extraordinary and compelling reasons” exist, it

“may reduce the term of imprisonment (and may impose a term of probation or

supervised release with or without conditions that does not exceed the unserved portion

of the original term of imprisonment), after considering the factors set forth in section

3553(a) to the extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A). These factors

include the nature and circumstances of the offense, the history and characteristics of the

defendant, the need for the sentence imposed, and the need to avoid unwarranted

sentence disparities. 18 U.S.C. § 3553(a).

       B. Analysis

       As noted, the Government does not contest that Rosario-Bautista’s medical

condition presents extraordinary and compelling circumstances that render him

potentially eligible for compassionate release. Indeed, Rosario-Bautista has a

deteriorating medical condition for which the only viable treatment is a transplant, and as

noted, early intervention is key. Moreover, and especially in light of the now-dominant

Delta variant, Rosario-Bautista still faces the threat of COVID-19 in prison, see United

States v. Pacheco, No. 12 Cr. 408 (JMF), 2020 WL 4350257, at *1 (S.D.N.Y. July 29,

2020), and suffers from a medical condition that increases the likelihood that he develops

severe illness if infected, see Centers for Disease Control and Prevention, People with
Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html. Moreover, whether he has already

suffered from COVID-19 before or has been vaccinated, Rosario-Bautista still maintains

a heightened risk of contracting COVID-19, given the immunocompromised status of

those with chronic kidney disease. Y. Hou, et al., The Efficacy of Covid-19 Vaccines in

Chronic Kidney Disease and Kidney Transplantation Patients: A Narrative Review,

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC8402591/; see also United States v. El

Gammal, No. 15 Cr. 588 (ER), 2021 WL 1573929, at *3 (S.D.N.Y. Apr. 22, 2021).




                                              6
       Case 1:18-cr-00009-ER Document 59 Filed 09/10/21 Page 7 of 8




Accordingly, the Court agrees that Rosario-Bautista has established that extraordinary

and compelling reasons warrant his release.

       The Court also concludes that a reduction of Rosario-Bautista’s prison term will

result in a sentence that is sufficient to achieve the purposes of sentencing set forth in

section 3553(a). Rosario-Bautista’s crimes, which involved the distribution of narcotics,

are undoubtedly serious, but the Court finds that a reduction of his sentence to time

served in no way diminishes the seriousness of the offenses or undermines the respect for

the rule of law, and doing so will provide for adequate deterrence. Rosario-Bautista has

no history of violence, and has demonstrated significant progress towards rehabilitation.

See United States v. Rodriguez, 492 F. Supp. 3d 306, 314 (S.D.N.Y. 2020).

       More significantly, Rosario-Bautista’s medical condition counsels in favor of his

release. For someone of Rosario-Bautista’s “health profile, the risk of suffering severe

health consequences if he contracts COVID-19, coupled [with] the severe conditions

imposed by the concomitant lockdowns and restrictions that [were] necessary to ensure

[Rosario-Bautista’s] safety, means that the actual severity of [his] sentence as a result of

the [pandemic] exceeds what the Court anticipated at the time of sentencing.” Id. at 311

(quotation omitted). That effect is compounded given the nature of Rosario-Bautista’s

condition and the need for early intervention for his treatment. But in prison, and
especially during pandemic-related lockdowns, Rosario-Bautista’s kidneys have

deteriorated significantly despite his attempts to seek treatment, and he lacks a viable

transplant opportunity. By contrast, if released, he will not only be able to obtain a

transplant, but he will have access to medical care through his brother, a nephrologist in

the Dominican Republic who concentrates in the treatment of kidney disorders.

       Relatedly, the fact that Rosario-Bautista “is reportedly subject to a detainer from

[ICE] does not alter the Court’s decision to grant the motion.” United States v. Beras,

No. 99 Cr. 75 (RA), 2020 WL 7496354, at *3 (S.D.N.Y. Dec. 20, 2020). Indeed, several
courts in this District have granted compassionate release motions despite “the likelihood


                                              7
         Case 1:18-cr-00009-ER Document 59 Filed 09/10/21 Page 8 of 8




that the defendant would be either released to ICE custody or promptly removed from the

United States.” Id. And notably, Rosario-Bautista emphasizes that the risk of serious

illness within the prison and the absence of a viable transplant opportunity far outweigh

the risk of illness by returning to the Dominican Republic for life-saving treatment. Doc.

58 at 5. Accordingly, the Court is persuaded that a reduction in sentence is warranted.

See Beras, 2020 WL 7496354, at *3.
III.     CONCLUSION
         For the foregoing reasons, Rosario-Bautista’s motion for compassionate release is

GRANTED. Rosario-Bautista’s previously imposed prison sentence is hereby reduced to
time served. The Court also stays this order for ten days to allow the Bureau of Prisons to

make any necessary arrangements for Rosario-Bautista’s release. In the event that

Rosario-Bautista is released to the community rather than held by immigration

authorities, he shall upon release begin his five-year term of supervised release. The

Clerk of Court is respectfully directed to terminate the motion. Doc. 53.


         It is SO ORDERED.


Dated:    September 10, 2021
          New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.




                                             8
